DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election without traverse of Species B, claims 1-7 & 9 in the reply filed on 5/03/02022 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 1/27/2020 and 2/21/2019. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20160220958 by FUKUI.
Regarding claim(s) 1 & 5, FUKUI teaches a ultrapure water production apparatus (see Title) including:
an ultrafiltration membrane device, wherein the ultrafiltration membrane device includes:
a plurality of ultrafiltration membranes that are connected in series, and the plurality of ultrafiltration membranes includes a first ultrafiltration membrane and a second ultrafiltration membrane located farthest downstream among the plurality of ultrafiltration membranes, the second ultrafiltration membrane having filtration properties and/or filtration performance that are different from filtration properties of the first ultrafiltration membrane (see Abstract “wherein the membrane unit is constituted by a plurality of membrane devices arranged in series, the first of the membrane devices being a UF membrane device… the last of the membrane devices being a UF membrane device … that is not modified with an ion-exchange group.”; the ion-exchange group will differentiate the filtration properties and the filtration performance of the first and second ultrafiltration membranes).
Regarding claim(s) 4 & 7, FUKUI teaches the ultrapure water production apparatus according to claims 1 & 5.
FUKUI further teaches wherein each of the plurality of ultrafiltration membranes is a hollow fiber membrane (see ¶ [0096] “Ultrapure water was produced using an ultrapure water production apparatus as illustrated in FIG. 1 in which UF membrane devices (external-pressure-type hollow fiber membrane, material: polysulfone, nominal molecular weight cutoff: 6,000 (insulin), rejection ratio Re: 99.90%) were used as a first membrane device 17 and a second membrane device 18 disposed at the end of the subsystem.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI, in further view of JP 2016-64342 by ICHIHARA et. al. (per EPO translation).
Regarding claim(s) 2-3 and 6, FUKUI teaches the ultrapure water production apparatus according to claim 1.
Yuki is silent as to the flux of the second ultrafiltration membrane is greater than the flux of the first ultrafiltration membrane; the molecular weight cutoff of the second ultrafiltration membrane is greater than the molecular weight cutoff of the first ultrafiltration membrane; or wherein the permeate flow rate per unit pressure of the second ultrafiltration membrane module is greater than the permeate flow rate per unit pressure of the first ultrafiltration membrane module.
However, ICHIHARA teaches a ultrapure water manufacturing device, in which a plurality of ultrafiltration membrane modules are connected in a series, at least the filtration of the ultrafiltration membrane module at the lowermost stage (i.e. the second ultrafiltration membrane module) is optimized with respect to the flux, permeate flow rate, and the concentrate to permeate ration (see ¶ [0018] “at least in the lowermost stage, it is preferable to minimize the amount of concentrated water or perform total filtration (extraction of concentrated water: 0%), and set the concentrated water amount to increase in order from the lowest stage toward the front stage. Is preferable. Further, when a part of a plurality of ultrafiltration modules constituting the latter stage is to be fully filtered, it is preferable that the lowest stage is the full filtration operation and the required number of stages is the total filtration operation from the lowest stage to the front stage.”) to increase water production (see ¶ [0018] “the water production rate with respect to the water to be treated can be improved and the water production amount can be increased”).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the well-known optimization variable of flux, molecular weight cutoff, and/or permeate flow rate per unit pressure in the first and second membranes in order to obtain optimal pure water production. MPEP 2144.05.II.B.
Regarding claim(s) 9, FUKUI teaches the ultrapure water production apparatus according to claim 7.
Yuki is silent as to wherein the second ultrafiltration membrane module is a dead-end filtration type hollow fiber membrane module.
However, ICHIHARA teaches a ultrapure water manufacturing device, in which a plurality of ultrafiltration membrane modules are connected in a series, at least the filtration of the ultrafiltration membrane module at the lowermost stage (i.e. the second ultrafiltration membrane module) is a dead end filtration type hollow fiber membrane module (see ¶ [0018] “it may be operated and operated as a total filtration at the dead end without taking out the concentrated water. … at least in the lowermost stage, it is preferable to minimize the amount of concentrated water or perform total filtration (extraction of concentrated water: 0%), and set the concentrated water amount to increase in order from the lowest stage toward the front stage. Is preferable. Further, when a part of a plurality of ultrafiltration modules constituting the latter stage is to be fully filtered, it is preferable that the lowest stage is the full filtration operation and the required number of stages is the total filtration operation from the lowest stage to the front stage.”; and ¶ [0019] “As the ultrafiltration membrane, for example, Asahi Kasei Chemicals (OLT-6036H) and Nitto Denko (NTU-3306-K6R) can be mentioned as ultrafiltration membrane modules for plants. Both are hollow fiber membrane modules”) in order to enhance the water production rate relative to the water to be treated, so that the volume of water produced can be increased (see ¶ [0018] “by performing total filtration, the water production rate with respect to the water to be treated can be improved and the water production amount can be increased”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the second ultrafiltration module of FUKUI, for another, the dead-end filtration type hollow fiber module as taught by ICHIHARA, to yield the predictable results of increasing the water production amount. MPEP § 2143.I.B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/